Citation Nr: 1342531	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  05-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral leg disorder.

3.  Entitlement to a rating in excess of 30 percent for C1-2 odontoid fracture, status post spinal fusion with traumatic arthralgia.

4.  Entitlement to an initial rating in excess of 20 percent for left ulnar neuropathy.

5.  Entitlement to a rating in excess of 10 percent for residuals of right pneumothorax, to include chronic obstructive pulmonary disease (COPD).

6.  Entitlement to a rating in excess of 10 percent for headaches.

7.  Entitlement to an initial rating in excess of 10 percent for left shoulder osteoarthritis.

8.  Entitlement to an effective date earlier than March 6, 2004, for the award of a 10 percent evaluation for service-connected headaches.

9.  Entitlement to an effective date earlier than March 6, 2004, for the award of a total rating based on individual employability due to service-connected disabilities (TDIU).

10.  Entitlement to an effective date earlier than September 2, 2009, for the award of service-connection for left shoulder osteoarthritis.

11.  Entitlement to an effective date earlier than September 2, 2009, for the award of service-connection for COPD.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and October 2009 rating decisions of the VA Regional Office (RO) in St. Louis, Missouri.  

In April 2008, the service connection issues as well as the issues of increased ratings for the cervical spine, left ulnar neuropathy, residuals of right pneumothorax and headaches were remanded to obtain Social Security Administration (SSA) records, additional treatment records and to afford the Veteran VA examinations.  Those same issues, as well as the issues of earlier effective dates for the increased headache rating and award of a TDIU were remanded in August 2010 to comply with VA's duties to notify and assist in service connection claims, obtain additional treatment records and to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, in an April 2013 rating decision, the RO awarded service connection for radiculopathy of the right upper extremity.  The Board finds this issue is not part of the current appeal and will not address it in this decision.  If the Veteran disagrees with the disability rating and/or the effective date assigned, he has one year from the notification in which to appeal.


FINDINGS OF FACT

1.  A lumbar spine disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed lumbar spine disorder did not develop as a result of any incident during service.

2.  A bilateral leg disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed bilateral leg disorder did not develop as a result of any incident during service.

3.  The C1-2 odontoid fracture, status post spinal fusion with traumatic arthralgia has not resulted in ankylosis and does not have associated objective neurological abnormalities other than the service-connected bilateral upper extremity radiculopathy for which separate ratings can be granted.

4.  For the period from March 6, 2004, to August 28, 2007, the Veteran's left ulnar neuropathy resulted in severe incomplete, but not complete, paralysis.  

5.  From August 29, 2007, the Veteran's left ulnar neuropathy has not resulted in severe incomplete paralysis.   

6.  The residuals of right pneumothorax, to include COPD, has not resulted in pulmonary function testing results with FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO(SB) of 56 to 65 percent predicted.  

7.  Prior to September 2, 2009, the Veteran's headaches did not approximate characteristic prostrating attacks occurring on an average once a month over the last several months.

8.  For the period from September 2, 2009, to July 9, 2012, the Veteran's headaches approximated characteristic prostrating attacks occurring on an average once a month over the last several months, but were not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

9.  From July 10, 2012, the Veteran's headaches have not approximated characteristic prostrating attacks occurring on an average once a month over the last several months.

10.  The left shoulder osteoarthritis does not involve two or more major joints and has not resulted in dislocation of the clavicle or scapula or nonunion of the clavicle or scapula with loose movement.  

11.  The Veteran's current claim for an increased rating for headaches was received on March 6, 2004.

12.  There is no evidence of record during the year prior to March 6, 2004, which demonstrates that it is factually ascertainable that an increase in disability occurred so that the Veteran became entitled to a 10 percent disability rating for his headaches.

13.  Prior to March 6, 2004, the Veteran was service-connected for C1-C2 odontoid fracture, status post spinal fusion with traumatic arthralgia, evaluated as 30 percent disabling; residuals of traumatic right pneumothorax, evaluated as 10 percent disabling; costochondritis of sternum and bilateral ribs, evaluated as zero percent disabling; right iliac crest scar and bone loss, evaluated as zero percent disabling; residual of basilar skull fracture, evaluated as zero percent disabling; headaches, evaluated as zero percent disabling; and residual of left mid-shaft humerus fracture with traumatic arthralgia, evaluated as zero percent disabling.  His combined disability rating was 40 percent.  

14.  Effective March 6, 2004, service connection for left ulnar neuropathy associated with his cervical spine disability, evaluated as 20 percent disabling was granted; an increased rating of 10 percent for his headache disability was also granted.   

15.  Prior to March 6, 2004, the Veteran's service-connected disabilities of C1-C2 odontoid fracture, status post spinal fusion with traumatic arthralgia; residuals of traumatic right pneumothorax; costochondritis of sternum and bilateral ribs; right iliac crest scar and bone loss; residual of basilar skull fracture; headaches; and residual of left mid-shaft humerus fracture with traumatic arthralgia did not preclude him from obtaining or retaining substantially gainful employment; effective March 6, 2004, his service-connected left ulnar neuropathy combined with his other disabilities render him unemployable.

16.  An unappealed rating decision dated in March 1987 granting service connection for residuals of fracture of the left mid-shaft humerus with traumatic arthralgia and limitation of motion and residuals of right traumatic pneumothorax implicitly denied service connection for left shoulder osteoarthritis and COPD.

17.  A September 2, 2009, VA examination showing a diagnosis of left shoulder osteoarthritis opined to be related to the Veteran's in-service fracture of the humerus constitutes an inferred claim for service connection for that disability.  

18.  A September 2, 2009, VA examination showing a diagnosis of COPD opined to be related to the Veteran's in-service right traumatic pneumothorax constitutes an inferred claim for service connection for that disability.  

19.  In October 2009, the RO granted service connection for left shoulder osteoarthritis and COPD, effective from September 2, 2009.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A bilateral leg disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for a rating excess of 30 percent for C1-2 odontoid fracture, status post spinal fusion with traumatic arthralgia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Codes (DCs) 5010, 5241 (2013).

4.  For the period from March 6, 2004, to August 28, 2007, the criteria for an initial rating of 30 percent, but no higher, for left ulnar neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8516 (2013).

5.  From August 29, 2007, the criteria for a rating in excess of 20 percent for left ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8516 (2013).

6.  The criteria for a rating in excess of 10 percent for residuals of right pneumothorax, to include COPD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97 Diagnostic Codes (DCs) 6604, 6843 (2013).
7.  Prior to September 2, 2009, the criteria for a rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8100 (2013).

8.  For the period from September 2, 2009, to July 09, 2012, the criteria for a 30 percent rating, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8100 (2013).

9.  From July 10, 2012, the criteria for a rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8100 (2013).

10.  The criteria for an effective date earlier than March 6, 2004, for the assignment of a 10 percent rating for headaches have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

11.  The criteria for an effective date prior to March 6, 2004, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

12.  The RO's March 1987 rating decision is a final decision implicitly adjudicating and denying entitlement to service connection for left shoulder osteoarthritis and COPD.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013); Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010) (quoting Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)); Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).

13.  The criteria for an effective date prior to September 2, 2009, for the grant of service connection for left shoulder osteoarthritis have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

14.  The criteria for an effective date prior to September 2, 2009, for the grant of service connection for COPD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in letters dated in March 2004, July 2004, August 2008 and May 2012 regarding the type of evidence necessary to establish his claims.  He was instructed that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disability has gotten worse.  He was also instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter as well as the August 2008 and May 2012 letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's initial rating and earlier effective date claims arise from his disagreement with the initial ratings and effective dates assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the March 2006, August 2008 and May 2012 letters informed the Veteran of the criteria for disability ratings and effective dates.  See Dingess/Hartman, 19 Vet. App. 473.

In addition, the August 2008 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in June 2004 (service connection claims, cervical spine, headaches, ulnar neuropathy and respiratory with April 2004 pulmonary function testing) September 2009 (all rating claims) and July 2012 with a March 2013 addendum (service connection and all increased ratings except for left shoulder osteoarthritis).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is included in 38 C.F.R. § 3.309.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

		1.  Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder that is related to his military service.  See, e.g., May 2010 representative statement.  

A review of the Veteran's STRs shows no treatment for, or diagnosis of, a chronic back disorder.  A November 1982 examination revealed a clinically normal spine; his report of medical history shows that he denied symptoms such as arthritis, rheumatism or bursitis; and recurrent back pain.  He answered yes to bone, joint or other deformity; no lumbar spine complaints were reported.  In August 1984, he complained of pain in his lower back.  He reported no direct trauma and that he was walking when he suddenly had pain.  He denied a history of low back pain.  The Veteran was diagnosed with a muscle strain.  An examination in September 1984 revealed a clinically normal spine.  The Veteran was in a motor vehicle accident in March 1986; no lumbar spine complaints were reported.  The Veteran was diagnosed with left arm, cervical spine and right lung disabilities.  There is no indication in any of the treatment records pertaining to the motor vehicle accident that the Veteran injured his lumbar spine.  The Veteran was medically discharged due to his accident injuries.  The May 1986 Medical Evaluation Board examination showed an abnormal spine; his cervical spine fusion was noted, but no lumbar spine disability was reported.  In his accompanying report of medical history, the Veteran denied recurrent back pain.  There is no indication in his STRs that the one incident of low back pain resulted in a chronic lumbar spine disability.  

According to post-service medical records, VA examinations for his disabilities resulting from the motor vehicle accident in December 1986, December 1989 and July 1991 all show that the Veteran did not report any lumbar spine symptoms.  The earliest record of lumbar spine problems is in February 1994 when the Veteran reported low back pain since the day before when he pulled his back working on a toilet.  He was diagnosed with an acute lumbar strain.  X-rays in November 1994 revealed degenerative arthritis with degenerative disc disease.  The Veteran's treatment records show numerous complaints of low back pain, including his reports of back pain secondary to the motor vehicle accident, as well as different diagnoses of lumbar spine disorders, but do not contain any opinions relating the etiology of a lumbar spine disorder to his military service, to include the 1986 motor vehicle accident.  

In requesting VA examinations in April 2004, the RO mistakenly identified the Veteran's back as already being service-connected.  A VA examination in June 2004 indicates that the Veteran was reported to have had low back pain in the 1986 accident.  The Veteran was diagnosed with herniated disk pathology and suspected degenerative arthritis.  In response to a request for an opinion regarding the Veteran's bilateral leg complaints, the examiner opined that there was credible evidence of low back pathology that was as likely as not related to his accident in 1986.  

The Veteran was afforded a VA examination in July 2012.  He was diagnosed with degenerative joint disease of the lumbar spine with an onset date of approximately 1998.  Following examination, the examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In a March 2013 addendum, the examiner noted that the Veteran's STRs showed one incident of lower back pain attributed to muscle strain.  There was no history of previous back symptoms noted at that time.  The examiner reported that review of the claims file showed no evidence of a chronic low back condition.  Although the Veteran did report one instance of low back pain during military service, it was limited to 30 minutes and attributed to muscle strain.  The examiner also reported that although the Veteran was involved in a motor vehicle accident in March 1986 that caused an odontoid fracture with dislocation of C1 and C2, that referred to the cervical spine or the neck and not the lumbar spine or lower back.  Medical evaluations done in April 1986 and May 1986 did not show either lower back complaints or related findings on physical examination.  Based on that, the motor vehicle accident was unlikely to have caused a low back condition.  

Based on a review of the evidence, the Board concludes that service connection for a lumbar spine disorder is not warranted.  Although his STRs show a muscle strain and post-service records show repeated complaints of lumbar spine pain and diagnoses of degenerative joint disease, herniated disk and degenerative disc disease, the evidence does not show a nexus between a currently diagnosed lumbar spine disorder and the Veteran's military service.  

The Veteran's STRs clearly show a muscle strain in August 1984; however, the evidence fails to show that such diagnosis was a chronic disability or that any currently diagnosed lumbar spine disorder is related to that single in-service diagnosis.  His STRs following the August 1984 complaint do not contain lumbar spine complaints.  As noted above, examination in September 1984 revealed a clinically normal spine.  As such, the STRs do not support a finding that the in-service muscle strain resulted in a chronic disability.  Any assertions that the Veteran had continued lumbar spine complaints following the muscle strain are outweighed by the service records failing to show ongoing complaints.  The only medical opinion of record as to whether a current lumbar spine disorder is related to the isolated lumbar spine muscle strain in 1984 is that of the July 2012 examiner in their March 2013 addendum.  This opinion is uncontradicted and supported by a rationale.  No medical professional has provided any opinion indicating that a current lumbar spine disorder is related to the single instance of a lumbar muscle strain in 1984.

In this case, the contemporaneous service records fail to support an assertion that the Veteran's in-service muscle strain resulted in a chronic disability in service.  Additionally, the absence of treatment records until 1994 for his lumbar spine also weighs against his assertion of continuous symptoms since service.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions of events now two decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a claimant's testimony simply because the claimant is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the evidence does not support a finding that the Veteran's in-service muscle strain resulted in a chronic disability.  

The evidence also does not show that the in-service motor vehicle accident resulted in a lumbar spine injury.  The pertinent STRs pertaining to the motor vehicle accident do not show any lumbar spine complaints.  Examinations following the accident show cervical spine complaints and diagnoses, but are silent for any lumbar spine complaints and diagnoses.  Furthermore, the Veteran was afforded three VA examinations between 1986 and 1991 for his motor vehicle accident injuries, yet did not make any lumbar spine complaints.  Therefore, the evidence does not support a finding that the Veteran's lumbar spine was injured in the motor vehicle accident.

In reaching this conclusion, the Board acknowledges the June 2004 VA examination indicating that the Veteran's low back pathology was related to the 1986 accident.  However, the July 2012 VA examiner opined that the motor vehicle accident was unlikely to have caused a low back condition.  The Board finds that the July 2012 examiner's opinion is more probative than the June 2004 examiner's opinion.  The June 2004 examination was precipitated by the RO's request for examinations in April 2004.  In the examination request, the RO mistakenly identified the Veteran's back as already being service connected.  Furthermore, the July 2012 examiner specifically identified STRs in April 1986 and May 1986 in support of their opinion.  The June 2004 examiner did not address the lack of documented lumbar spine complaints in the STRs pertaining to the 1986 accident.  Therefore, as the June 2004 examiner was under the erroneous impression that the Veteran's back was already service connected based on the April 2004 examination request, and as the June 2004 examiner did not address the Veteran's STRs pertaining to the accident, which all showed no lumbar spine complaints, the Board finds it less probative than the July 2012 examiner's opinion. 

The claims folder contains no competent evidence of a lumbar spine disorder being associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that the Veteran's post-service treatment records do not indicate that any diagnosed lumbar spine disorder is related to his military service.  Without competent evidence of an association between a current lumbar spine disorder and his active duty, service connection for a lumbar spine disorder is not warranted.

Additionally, a preponderance of the evidence shows that the Veteran's degenerative joint disease was not manifest to a degree of 10 percent or more within one year of discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The fact that his service examinations after the in-service complaint showed a normal lumbar spine as well as the Veteran denying recurrent back pain in his May 1986 report of medical history all weigh against a finding of a continuity of symptomatology as already set forth above.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without evidence of the onset of a chronic lumbar spine disorder in service, or competent evidence of an association between a currently diagnosed lumbar spine disorder and the Veteran's active duty, service connection for a lumbar spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lumbar spine disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

		2.  Bilateral Leg Disorder

The Veteran contends that he has a bilateral leg disorder that is related to his military service.  See, e.g., May 2010 representative statement.  The Veteran contends that his bilateral leg disorder is secondary to a lumbar spine disorder.  Id.  

A review of the Veteran's STRs shows no treatment for, or diagnosis of, a bilateral leg disorder.  Examinations in November 1982 and September 1984 showed clinically normal lower extremities.  His November 1982 report of medical history shows that he denied symptoms such as arthritis, rheumatism or bursitis; and "trick" or locked knee.  He answered yes to bone, joint or other deformity; no lower extremity complaints were reported.  No lower extremity complaints were noted in the treatment records pertaining to the 1986 motor vehicle accident.  An April 1986 treatment record specifically showed that extremity examination was normal with no malformations except for a splint over the left arm.  There is no indication in any of the treatment records pertaining to the motor vehicle accident that the Veteran injured his bilateral legs.  The Veteran was medically discharged due to his accident injuries.  The May 1986 Medical Evaluation Board examination showed normal lower extremities.  In his accompanying report of medical history, the Veteran denied a "trick" or locked knee.  There is no indication in his STRs of any event, injury or disease to his bilateral legs or that the onset of any bilateral leg disorder occurred in service.  

According to post-service medical records, VA examinations for his disabilities resulting from the motor vehicle accident in December 1986, December 1989 and July 1991 all show that the Veteran did not report any lower extremity symptoms.  The earliest record of bilateral problems is in July 1995 when the Veteran reported calf pain that began a week ago while walking down stairs.  He was diagnosed with tendinitis/muscle spasms of calf.  At an April 1996 Decision Review Officer (DRO) hearing, he testified that his leg problems began after neck surgery in 1994.  The Veteran reported having calf pain for years with worsening over the past several months in October 1996; no specific injury was reported.  He reported having bilateral leg pain and weakness for the past three to five years in January 2000; possible lumbar radiculopathy was diagnosed in February 2000.  Diagnostic testing for radiculopathy in March 2000 was normal.  The Veteran's treatment records show numerous leg complaints as well as different diagnoses of leg disorders, but do not contain any opinions relating the etiology of a bilateral leg disorder to his military service, to include the 1986 motor vehicle accident.  

In requesting VA examinations in April 2004, the RO mistakenly identified the Veteran's back as already being service-connected.  The Veteran was diagnosed with diabetic neuropathy and L5-S1 and L4-L5 radiculopathy on the right secondary to lumbar spine disk pathology at a June 2004 VA examination.  The examiner opined that it was at least as likely as not that the Veteran's right leg radiculopathy was related to his back pathology, which had its origin in an accident in 1986.  

The Veteran was afforded a VA examination in July 2012.  He was diagnosed with restless leg syndrome with recurrent leg weakness and tremor with an onset date of approximately 1994.  Following examination, the examiner opined that the Veteran's bilateral leg disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Review of the claims file showed no evidence of his current leg condition during military service.  

Based on a review of the evidence, the Board concludes that service connection for a bilateral leg disorder is not warranted.  Although post-service records show repeated complaints of bilateral leg pain and diagnoses of radiculopathy and restless legs syndrome, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an event, injury or disease to his bilateral legs actually occurred.  In reaching this conclusion, the Veteran himself has not actually reported incurring a bilateral leg injury in service.  Rather, the Veteran has contended that his bilateral leg disorder is secondary to his lumbar spine disorder.  See May 2010 representative statement.  Since service connection is not warranted for a lumbar spine disorder, the Board need not address the Veteran's secondary service connection claim.

In this case, the Veteran's STRs do not show the incurrence of any event, injury or disease to his legs in service.  His STRs are silent for any bilateral leg complaints.  The pertinent STRs pertaining to the motor vehicle accident do not show any bilateral leg complaints.  Examinations following the accident are silent for any bilateral leg complaints and diagnoses.  Therefore, the evidence does not support a finding that the Veteran's bilateral legs were injured in the motor vehicle accident.  The contemporaneous service records, the Veteran's post-service statements and post-service treatment records all fail to show that he incurred an event, injury or disease to his legs in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his bilateral legs actually occurred.

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of bilateral leg complaints is the Veteran's testimony that his leg problems began in 1994.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral leg complaints, symptoms, or findings for several years between the period of active service and the Veteran's first evidence of bilateral leg complaints is itself evidence which tends to show that a bilateral leg disorder did not have its onset in service or for many years thereafter.  

Furthermore, the claims folder contains no competent evidence of a bilateral leg disorder being associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate that any diagnosed bilateral leg disorder is related to his military service.  The only medical opinion of record, that of the July 2012 examiner, indicates that the Veteran does not have a bilateral leg disorder related to his military service.  That opinion is uncontradicted.  Without evidence of an in-service event, injury, or disease to the Veteran's legs or competent evidence of an association between a current bilateral leg disorder and his active duty, service connection for a bilateral leg disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a bilateral leg disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without evidence of the onset of a bilateral leg disorder in service, or competent evidence of an association between a currently diagnosed bilateral leg disorder and the Veteran's active duty, service connection for a bilateral leg disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral leg disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral leg disorder is denied.  See 38 U.S.C.A §5107.

	B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's left ulnar neuropathy and left shoulder osteoarthritis disabilities as claims for higher evaluations of the original awards.  

		1.  Cervical Spine

In this case, the Veteran has been diagnosed with C1-2 odontoid fracture, status post spinal fusion with traumatic arthralgia.  This service-connected disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5241, which evaluates impairment from arthritis due to trauma that is substantiated by X-ray findings and spinal fusion.  This hyphenated diagnostic code may be read to indicate that "arthritis due to trauma that is substantiated by X-ray findings " is the service-connected disorder, and it is rated as if the residual condition is spinal fusion under DC 5241.

Since September 23, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5242 (2013).  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  The Veteran has been service connected for both left ulnar neuropathy and radiculopathy of the upper extremity.  Only the rating for the left arm is on appeal and is addressed below.  In determining whether the Veteran has other associated objective neurologic abnormalities when determining whether an increased rating is warranted for his cervical spine, the Board will focus on abnormalities other than the already service-connected bilateral upper extremity disorders.

A VA examination in June 2004 shows that the Veteran reported constant neck pain, which was up and down in intensity.  He did not have any specific flare-ups, but rather short-term episodes of increasing and decreasing pain.  He did not wear a neck brace and could not lift his head into extension or rotate to the left or right because he was limited in those motions.  He had difficulty in driving because of his inability to turn his head.  Examination revealed that he held his head and neck stiffly.  Range of motion testing revealed flexion to 25 degrees; extension to 25 degrees; left lateral bending to nine degrees; right lateral bending to 15 degrees; left lateral rotation to 18 degrees; and right lateral rotation to 15 degrees.  He winced with pain in extremes of all ranges of motion.  No ankylosis was noted.

A VA examination in September 2009 reveals that the Veteran reported continuous neck pain rated as five on a scale of one to ten (5/10) in severity.  There were flare-ups that were 10/10 in severity, occurring three times a week and lasting for 24 hours.  He had additional limitation to motion and functional impairment during flare-ups.  Associated features were weight loss of 17 pounds over the last six months.  He had general malaise, dizziness and visual disturbances.  No braces were used.  He had pain in his neck with walking and transfers.  There was no pain with eating, grooming or toileting, but there was pain with bathing and dressing.  He was no longer employed.  Recreational activities were affected as he could no longer bowl and drive because of his neck.  

Examination revealed flexion to 15 degrees with pain throughout; extension to 15 degrees with pain throughout; lateral flexion to five degrees bilaterally with pain throughout; and lateral rotation to 10 degrees bilaterally with pain throughout.  Repetition caused increasing pain and no change in range of motion.  Motor examination revealed no atrophy.  No ankylosis was noted.  

The report of a July 2012 VA examination reflects that the Veteran reported pain rated as 7-8/10 up to twice weekly, lasting for up to one day.  Flare-ups impacted function approximately once weekly and he must spend time in bed because of neck pain.  Range of motion testing revealed flexion to 30 degrees with no objective evidence of painful motion; extension to 20 degrees with pain at 20 degrees; right lateral flexion to 20 degrees with no objective evidence of painful motion; left lateral flexion to 15 degrees with pain at 15 degrees; right lateral rotation to 30 degrees with no objective evidence of painful motion; and left lateral rotation to 20 degrees with no objective evidence of painful motion.  The Veteran was able to perform three repetitions.  Post-repetition, he had flexion to 30 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 20 degrees.  The Veteran had additional limitation in range of motion following repetition.  He had functional loss and impairment of less movement than normal; weakened movement; and pain on movement.  

He had localized pain to palpation and no guarding or muscle spasm.  There was no muscle atrophy and no other neurologic abnormalities besides the service-connected upper extremity disabilities.  No assistive devices were used.  The examiner opined that the Veteran's condition impacted his ability to work.  He had to spend time in bed approximately weekly because of neck pain.  He was not working and denied other effects of that condition on his daily activities.  He did not describe any further symptoms during repeated movement.  No ankylosis was noted.

The Veteran's pertinent treatment records during this appeal show complaints of neck pain; his ranges of motion were not shown, nor is there any indication that he was diagnosed with ankylosis.  They also do not show associated objective neurologic abnormalities other than the service-connected bilateral upper extremity disabilities.  

Based on a review of the evidence, the Board concludes that a rating in excess of 30 percent is not warranted at any time during this appeal period.  The next higher rating of 40 percent requires unfavorable ankylosis of the entire cervical spine.  None of the examinations or the Veteran's pertinent treatment records show unfavorable ankylosis of the entire cervical spine.  Additionally, no medical professional has provided any opinion indicating that the Veteran's limitation of motion equates to unfavorable ankylosis of the entire cervical spine.  

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  As noted above, examiners noted that the Veteran did not have atrophy.  The July 2012 examiner addressed the Veteran's limitation of motion following repetition.  The September 2009 and July 2012 VA examination reports reflect that the Veteran's pain on motion and the functional loss it resulted in were taken into account.  Accordingly, the criteria for a rating in excess of 30 percent for limitation of motion for the Veteran's service-connected C1-2 odontoid fracture, status post spinal fusion with traumatic arthralgia, have not been met.  38 C.F.R. § 4.71a, DCs 5010-5241.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities, but finds that there are no abnormalities except for the service-connected bilateral upper extremity disabilities.  The July 2012 examiner specifically indicated that there were no other abnormalities.  The other VA examinations and the Veteran's pertinent treatment records fail to show other objective neurologic abnormalities.  The Veteran has not contended having abnormalities other than the upper extremity disabilities.  As regards the radiculopathy of the Veteran's right upper extremities, as noted in the Introduction, the Veteran has one year from when he received the April 2013 rating decision granting service connection if he wishes to disagree with the disability rating and/or effective date assigned.  Therefore, the Board finds that separate ratings for objective neurologic abnormalities other than the service-connected left ulnar neuropathy and radiculopathy of the right upper extremity are not warranted.  

For these reasons, the Board finds that the criteria for a rating in excess of 20 percent for C1-2 odontoid fracture, status post spinal fusion with traumatic arthralgia, have not been met at any time during this appeal.  

		2.  Left Ulnar Neuropathy

In this case, the Veteran has been diagnosed with left ulnar neuropathy.  This service-connected disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.124a, DC 8516, which evaluates impairment from paralysis of the ulnar nerve.  As the Veteran is right handed, the ratings for the minor arm apply.

Specifically, pursuant to DC 8516, a 20 percent evaluation is warranted for moderate incomplete paralysis.  38 C.F.R. § 4. 124a, DC 8516 (2013).  A 30 percent evaluation is warranted for severe incomplete paralysis.  Id.  A 50 percent evaluation is warranted for complete paralysis consisting of the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypthenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Id.  

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The June 2004 VA examination report shows that the Veteran reported numbness of his ring and little finger and some weakness of his arm.  Examination revealed an increase in sensation starting at the palms and extending at the tips of the fingers.  There was a decrease in sensation in the left ulnar nerve distribution of the hand.  There was obvious atrophy of the left biceps muscles.  The strength of the left arm was estimated to be 50 percent of that of the right including the grip strength.  

A December 2006 treatment record shows that the Veteran had 3/5 motor strength on flexion, extension and grip.  An August 29, 2007,  treatment record shows that the Veteran had 5/5 strength, grip, digit abduction, EPL, wrist extension biceps and triceps.  Reflexes were 2+ at brachial radialis, biceps and triceps.  Sensation was grossly intact.  

At a September 2009 VA examination, the Veteran reported numbness and tingling in the ulnar distribution of his left upper extremity.  The numbness and tingling in the tips of his third, fourth and fifth fingers was continuous.  He denied pain.  There was weakness without fatigue.  There was functional loss with decrease in his grip and difficulty picking up a glass or pitcher of water.  There was paresthesias and dysesthesias in the left hand.  His condition interfered with daily activities doing fine work with weakness in his left hand.  Examination revealed weakness in the grip of the hand with normal strength and wrist extension.  There was normal strength in biceps and triceps; decreased pain sensation in the ulnar distribution including the medial aspect of the left hand including the fifth finger, fourth finger and the medial aspect of the third finger; and no specific muscle loss but general weakness of grip.  

A VA examination in July 2012 indicates that the Veteran had no constant or intermittent pain.  He had mild paresthesias and/or dysesthesias and mild numbness.  Elbow flexion and extension, wrist flexion and extension, grip and pinch (thumb to index finger) were all normal strength of 5/5.  There was no muscle atrophy.  Biceps, triceps and brachioradialis deep tendon reflexes were all normal of 2+.  Sensory examination showed normal sensation for shoulder area, inner/outer forearm and hand/fingers.  There were no trophic changes of the upper extremities.  The examiner opined that the Veteran had mild incomplete paralysis of the ulnar nerve.  Although the examiner indicated that the Veteran had impairment of the radial and median nerves, the same examiner in the cervical spine examination indicated that the Veteran did not have other objective abnormalities associated with his cervical spine.  

Based on a review of the evidence, the Board concludes that staged ratings are warranted.  The results of the June 2004 VA examination suggest that a higher rating of 30 percent for severe incomplete paralysis is warranted.  Considering that the Veteran had atrophy, decreased sensation and half of the strength of his right arm, the Board concludes that his disability is more severe than moderate incomplete paralysis.  Therefore, the Board finds that a 30 percent rating is warranted effective the date of service connection, March 6, 2004.  The Board also finds that a rating in excess of 30 percent is not warranted.  The only other rating available is 50 percent for complete paralysis.  The evidence does not show griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypthenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  As such, a 30 percent rating, but no higher, is warranted from March 6, 2004.

However, the August 2007 treatment record as well as and results of the September 2009 and July 2012 VA examinations show that the Veteran's disability more nearly approximates moderate incomplete paralysis such that a 20 percent rating is warranted.  Although the Veteran had atrophy in June 2004, no atrophy was mentioned in the September 2009 examination report and the July 2012 examiner specifically found no atrophy.  Furthermore, the Veteran's biceps and triceps strength was normal in September 2009, compared to June 2004 when it was found to be only 50 percent.  His strength and deep tendon reflexes were all shown to be normal in August 2007 and July 2012.  The pertinent symptoms shown on examinations in September 2009 and July 2012 include weakness, numbness, tingling, decrease in grip and pain sensation, paresthesias and dysesthesias.  Following examination, the July 2012 examiner characterized the Veteran's disability as mild incomplete paralysis.  That opinion is uncontradicted.  In this case, the evidence shows that the Veteran's symptoms were more severe in June 2004 than they were in later treatment records and examinations.  As such, the Board finds that a 20 percent rating is warranted from August 29, 2007.  

For these reasons, the Board finds that the criteria for a rating of 30 percent, but no higher, for left ulnar neuropathy is warranted from March 6, 2004, to August 28, 2007.  However, a rating in excess of 20 percent is not warranted from August 29, 2007.  

		3.  Residuals of Pneumothorax to include COPD

In this case, the Veteran has been diagnosed with residuals of pneumothorax to include COPD.  This service-connected disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.97, DC 6843, which evaluates impairment from traumatic chest wall defect, pneumothorax, hernia, etc.  

DCs 6840 through 6845 are evaluated under the General Rating Formula for Restrictive Lung Disease.  Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add provisions that clarify the use of PFTs in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring PFTs to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3) (2013).

Specifically, pursuant to the General Rating Formula, a 10 percent rating requires Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC ) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, DC 6843 (2013).

A 30 percent rating FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO(SB) of 56 to 65 percent predicted.  Id.  

A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  

A 100 percent rating requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO(SB) less 40 percent predicted, or; maximum oxygen consumption less than 15 ml/kg/min (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.  

As the Veteran's residuals have been shown to include COPD, the Board will also address the rating criteria for COPD.  COPD is evaluated under 38 C.F.R. § 4.97, DC 6604.  The rating criteria for COPD are the same as those under the General Rating Formula listed above.

The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2013).
PFTs in April 2004 shows results of FEV-1 of 92 percent predicted and FEV-1/FVC of 82 percent.  The impression was normal PFTs.  A respiratory VA examination in June 2004 did not show the Veteran's maximum oxygen consumption; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or that the Veteran requires outpatient oxygen therapy.  

PFTs at the September 2009 VA examination shows results of FEV-1 of 90 percent predicted and FEV-1/FVC of 79 percent.  The examination also did not show the Veteran's maximum oxygen consumption; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or that the Veteran requires outpatient oxygen therapy.  The examiner noted that the Veteran's FEV-1 and FEV-1/FVC ratio were reduced and that diffusing capacity was normal.  The examiner opined that the Veteran had no evidence of residuals from a right pneumothorax; however, the Veteran's COPD was at least as likely as not related to prior pneumothorax.  Although the Veteran was also diagnosed with sleep apnea, the examiner did not indicate that it was a residual of the Veteran's pneumothorax.  

PFTs at the July 2012 VA examination show results of FEV-1 of 103 percent predicted and FEV-1/FVC of 84 percent.  The examiner opined that the FEV-1 percent predicted results most accurately reflected the Veteran's level of disability.  The examination also did not show the Veteran's maximum oxygen consumption; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or that the Veteran requires outpatient oxygen therapy.  The examiner diagnosed with Veteran with status post collapsed lung with currently  normal pulmonary function.  The Veteran reported daily dyspnea with activity.  

The Veteran's pertinent treatment records do not show PFT results identified in the rating criteria as warranting a rating in excess of 10 percent, nor do they show the Veteran's maximum oxygen consumption; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or that the Veteran requires outpatient oxygen therapy.  No other residuals other than the COPD were shown.
Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal period.  In this case, PFTs show results no worse than FEV-1 of 90 percent predicted and FEV-1/FVC of 79 percent.  The next higher rating criteria of 30 percent requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO(SB) of 56 to 65 percent predicted.  The evidence also does not show maximum oxygen consumption contemplated for by 60 or 100 percent ratings, nor does it show cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or that the Veteran requires outpatient oxygen therapy.  As such, the Board finds that a rating in excess of 10 percent is not warranted.

The Board has also considered whether a higher or separate rating is warranted for other residuals.  In this case, no other residuals besides the COPD have been shown.  In this case, no medical professional has opined that the Veteran has other residuals not already contemplated for by the General Rating Formula.  Therefore, a higher or separate rating is not warranted.

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for residuals of right pneumothorax, to include COPD, have not been met at any time during this appeal.  

		4.  Headaches

In this case, the Veteran has been diagnosed with headaches.  This service-connected disability is currently rated as 10 percent disabling by analogy under 38 C.F.R. § 4.124a, DC 8100, which evaluates impairment from migraines.  

Pursuant to DC 8100, characteristic prostrating attacks averaging one in two months over last several months are assigned a 10 percent rating.  38 C.F.R. § 4.124a, DC 8100 (2013).  Characteristic prostrating attacks occurring on an average once a month over the last several months are assigned a 30 percent rating.  Id.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned a 50 percent rating.  Id.

The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness." Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

A June 2004 VA examination shows that the Veteran reported headaches that were frontal and steady.  He reported an episode two weeks ago with a sharp pain lasting five minutes.  He stated that the headaches might awaken him at night and also might be occipital.  He classified the severity of those headaches as 7/10.  The headaches lasted all day and might go away when he went to bed.  He might have occasional nausea with headaches and once every two months, he vomited with his headaches. 

A treatment record in December 2004 indicates that the Veteran reported that his headaches had returned.  He reported a pressure sensation around to the occiput, bilaterally.  He had no visual changes, aura, nausea, vomiting or change in level of consciousness.  An August 2006 treatment record shows that the Veteran reported a headache that lasted about 60 minutes two days ago.  In August 2007, he reported having migraines periodically.  

A September 2009 VA examination reveals that the Veteran reported a continuous headache that was low grade 2/10.  He had flare-ups in which the pain reached a 10/10 in severity with weakness, fatigue and functional loss.  Functional loss could be described as needing to lie down.  Flare-ups occurred one time a week and would last from an hour to 10 days once the flare-up commenced.  They were prostrating in nature and he could not work during that time and had to lie down.  

A May 2010 representative statement shows that the Veteran reported symptoms of nausea and vomiting, as well as weekly flare-ups at which time he experienced severe pain causing weakness, fatigue and functional loss.  He also reported that his headaches resulted in prostrating attacks as well as severe economic inadaptability.  

At the July 2012 VA examination, the Veteran reported moderate severity headaches that occurred three times per week lasting for hours.  He reported that normal activity was possible during headaches.  The examiner opined that the Veteran's headache symptoms were consistent with mild to moderate tension headaches, which were not prostrating.  

Based on a review of the evidence, the Board concludes that staged ratings are warranted.  Prior to September 2, 2009, a rating in excess of 10 percent is not warranted.  From September 2, 2009, to July 09, 2012, a rating of 30 percent is warranted; however, a rating of 10 percent is warranted from July 10, 2012.

Prior to September 2, 2009, the evidence fails to show characteristic prostrating attacks occurring on an average once a month over the last several months.  The June 2004 VA examination and treatment records during this period fail to show such severity.  Considering that the Veteran reported associated symptoms of only occasional nausea with headaches and vomiting once every two months in June 2004, the Board is unable to conclude that such headaches were prostrating.  Furthermore, he reported a headache that only lasted about 60 minutes in August 2006 and that his headaches were periodic in August 2007.  As such, the Board is unable to conclude that the Veteran's headaches were best characterized as characteristic prostrating attacks occurring on an average once a month over the last several months during this period.

However, at the September 2009 VA examination, the Veteran reported flare-ups that occurred one time a week and were prostrating in nature.  As such, the Board concludes that from the date of that VA examination, the criteria for a 30 percent rating, but not higher, have been met.  A 50 percent rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned a 50 percent rating.  Although the Veteran reported that he could not work during flare-ups in September 2009, severe economic inadaptability has not been shown.  The Veteran reported that flare-ups could last from an hour to 10 days.  To the extent that the Veteran's headaches may have only lasted for one hour, the Board is unable to conclude that such headaches were very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, a rating of 30 percent, but no higher, is warranted from September 2, 2009.

However, the July 2012 VA examination fails to show that the Veteran's headaches approximated characteristic prostrating attacks occurring on an average once a month over the last several months.  Although the Veteran reported that his headaches were moderate in severity and occurred three times per week, he did report that normal activity was possible.  Considering that the Veteran is able to maintain normal activity, the Board is unable to conclude that such headaches are prostrating in nature.  Furthermore, the July 2012 VA examiner, having had the opportunity to examine the Veteran, opined that the Veteran's headaches were not prostrating.  Considering the findings shown on examination, the Board concludes that a 10 percent rating from July 10, 2012, is warranted.

For these reasons, the Board finds that the criteria for a rating of 30 percent, but no higher, for headaches is warranted from September 2, 2009.  However, the criteria for a rating in excess of 10 percent for headaches from July 10, 2012, have not been met.  

		5.  Left Shoulder Osteoarthritis

The Veteran's left shoulder osteoarthritis is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5203.  DC 5010 evaluates impairment from arthritis due to trauma that is substantiated by X-ray findings, while DC 5203 evaluates impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, DCs 5010, 5203 (2013).  As the Veteran is right hand dominant, the ratings for the minor arm apply.

DC 5010 calls for the disability to be rated as degenerative arthritis.  Degenerative arthritis is evaluated under 38 C.F.R. § 4.71a, DC 5003.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2013).  The shoulder is considered a major joint.  38 C.F.R. § 4.45(f) (2013).

DC 5203 provides for a 10 percent rating for nonunion without loose movement or malunion of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203 (2013).  A 20 percent rating is warranted for dislocation of the clavicle or scapula or nonunion with loose movement.  Id.  DC 5203 also provides for a rating on impairment of function of contiguous joint.  Id.

The Veteran reported continuous pain rated as 2/10 at a September 2009 VA examination.  He reported no stiffness, swelling, heat, redness, drainage or instability.  He had flare-ups where the pain was 4/10 in severity occurring six times per year and lasting for two days at a time.  There was additional impairment during flare-ups.  There was no brace and no constitutional symptoms of bone disease.  It affected his daily activities because of weakness; he was unable to do many household chores and/or yard work and was unable to mow the grass.  He had not worked for ten years; therefore, it did not affect his occupation.  Examination revealed no deformity.  He had tenderness and pain with range of motion.  He had forward flexion to 160 degrees; abduction to 100 degrees; external rotation to 60 degrees; and internal rotation to 45 degrees, all with pain throughout.  

Treatment records do not show dislocation of the clavicle or scapula or nonunion with loose movement.  They also do not show the Veteran's ranges of motion.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted at any time since the award of service connection.  A 20 percent rating under DC 5003 is only warranted in the absence of limitation of motion with involvement of two or more major joints.  The Veteran's left shoulder disability has been shown to cause limitation of motion and has not been shown to involve two or more major joints.  A 20 percent rating under DC 5203 is only warranted for dislocation of the clavicle or scapula or nonunion with loose movement, which have not been shown.  Additionally, while DC 5203 also provides for a rating on impairment of function of contiguous joint, the evidence fails to show such impairment such that a rating in excess of 10 percent is warranted.  Therefore, the Board concludes that an initial rating in excess of 10 percent is not warranted.  

The Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The VA examination and treatment records do not show symptoms of disuse such as atrophy.  The September 2009 VA examination report reflects that the Veteran's pain on motion and the functional loss it resulted in were taken into account.  Accordingly, the criteria for a rating in excess of 10 percent for limitation of motion for the Veteran's service-connected left shoulder osteoarthritis have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5203.   

The Board has also considered whether a higher rating is warranted under other diagnostic codes used to rate the arm.  The Veteran has not been shown to have ankylosis.  His motion has not been limited to shoulder level; midway between side and shoulder level; or to 25 degrees from side.  The evidence also does not show impairment of the humerus such as malunion, recurrent dislocation, fibrous union, nonunion, or loss of head.  Therefore, a rating in excess of 10 percent is not warranted under other rating criteria applicable to the shoulder and arm.  38 C.F.R. § 4.71a, DCs 5200, 5201, 5202 (2013).

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent for left shoulder osteoarthritis have not been met at any time since the award of service connection.

	6.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's cervical spine, left shoulder, respiratory and headache symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's cervical spine, left shoulder, respiratory and headache disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for each disability.

Moreover, as the Veteran is already in receipt of a TDIU, the Board need not address whether such issue has been raised by the record.  


	C.  Earlier Effective Dates

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2) ; Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).
The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

		1.  Increased Rating for Headaches

The Veteran contends that he is entitled to an effective date earlier than March 6, 2004, for the 10 percent rating for his headaches.

In this case, the Veteran was initially granted service connection and assigned a zero percent or noncompensable rating in a December 2000 rating decision.  There is no contention that the Veteran appealed that rating decision; the December 2000 determination is final.  In finding that the December 2000 rating decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issue of the severity of the Veteran's headaches was received within one year of that rating decision.  That rating decision is thus final.  As such, entitlement to an earlier effective date for a 10 percent rating is not warranted on this basis.

The current claim for an increased rating was received at the RO on March 6, 2004.  The evidence does not show, nor does the Veteran contend, that an informal or formal claim for an increase was filed prior to March 6, 2004.  A review of the claims file fails to show that any claim was received between the December 2000 rating decision granting service connection and the March 6, 2004, increased rating claim.  Although treatment records for the Veteran were received prior to the March 6, 2004, claim, as they did not show an increase in disability, the Board concludes that they do not raise informal claims for an increased rating.  As no claim was filed prior to March 6, 2004, an earlier effective date based on an earlier claim is not warranted.

As the December 2000 rating decision is final and as no claim was received prior to March 6, 2004, the Veteran can only be granted an earlier effective date if there is medical evidence of record within the one year period prior to March 6, 2004, showing that the 10 percent rating was warranted.  Treatment records during this period do not show a worsening of the Veteran's condition; such records do not show that the Veteran's headaches consisted of characteristic prostrating attacks averaging one in two months over last several months.  There is no medical evidence of record showing that the Veteran's disability warranted a 10 percent evaluation in the one year period prior to the March 6, 2004, claim.  Therefore, an earlier effective date prior to March 6, 2004, is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than March 6, 2004, for the assignment of a 10 percent rating for headaches is denied.  See 38 U.S.C.A §5107.


		2.  TDIU

The Veteran contends that he is entitled to an effective date earlier than March 6, 2004, for the award of a TDIU.  

Here, the RO assigned an effective date of March 6, 2004, the date that the Veteran met the schedular requirements.  Prior to March 6, 2004, the Veteran's service-connected disabilities were C1-C2 odontoid fracture, status post spinal fusion with traumatic arthralgia, evaluated as 30 percent disabling; residuals of traumatic right pneumothorax, evaluated as 10 percent disabling; costochondritis of sternum and bilateral ribs, evaluated as zero percent disabling; right iliac crest scar and bone loss, evaluated as zero percent disabling; residual of basilar skull fracture, evaluated as zero percent disabling; headaches, evaluated as zero percent disabling; and residual of left mid-shaft humerus fracture with traumatic arthralgia, evaluated as zero percent disabling.  Prior to March 6, 2004, the disabilities combined to 40 percent.

Effective March 6, 2004, the Veteran was granted service connection for left ulnar neuropathy associated with his cervical spine disability, evaluated as 20 percent disabling.  He was also awarded an increase in his headache disability rating to 10 percent.  The combined disability rating for the cervical spine, left ulnar neuropathy, residuals of right pneumothorax, and headache disabilities combined to 60 percent effective March 6, 2004; since all disabilities stemmed from the same accident in service, they are considered to be of common etiology.  

The schedular requirements for TDIU require that if there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  Since the disabilities mentioned above are considered to be of common etiology, they meet the requirement for one service-connected disability rated as 60 percent or more.  Therefore, the Veteran met the schedular requirements for a TDIU effective March 6, 2004.  

The Veteran's claim for a TDIU was received in May 2004.  However, his claim for increased ratings was received on March 6, 2004.  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Also, in Mayhue v. Shinseki, 24 Vet. App. 273, 281 (2011), the Court held that a request for entitlement to a TDIU is part of an initial application for benefits, and the Board is required to consider evidence of unemployability as far back as the date of the underlying initial claim.

In light of Rice and Mayhue, the Board concludes that the Veteran has had a claim pending since March 6, 2004, the date his claim for increased ratings was received.  He also met the schedular criteria for a TDIU as of that date.  The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  In this case, both dates are the same.  

However, the Board must also consider whether the Veteran met the criteria for an award of a TDIU earlier than March 6, 2004.  As discussed above, an increased rating can be awarded in the one year period prior to the receipt of a claim if the evidence demonstrates a factual increase in disability.  The Veteran did not meet the schedular requirements for a TDIU prior to March 6, 2004.  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, v. Brown, 4 Vet. App. 361, 363 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  An inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

A review of the evidence does not show that the Veteran's service-connected disabilities of C1-C2 odontoid fracture, status post spinal fusion with traumatic arthralgia; residuals of traumatic right pneumothorax; costochondritis of sternum and bilateral ribs; right iliac crest scar and bone loss; residual of basilar skull fracture; headaches; and residual of left mid-shaft humerus fracture with traumatic arthralgia in the one year period prior to March 6, 2004, rendered him unemployable.  None of his treatment records contain any medical opinion indicating that those disabilities alone rendered him unemployable.

A September 2009 VA examiner opined that the Veteran's cervical spine disability with radicular pain and weakness in the left upper extremity rendered him unemployable.  Therefore, the evidence shows that the Veteran's cervical spine disability, in addition to the left ulnar neuropathy, renders him unemployable.  As noted above, service connection for the left ulnar neuropathy was not established until March 6, 2004.  Although the Veteran raised earlier effective date claims for some of his disabilities, he did not argue with the effective date of his left ulnar neuropathy.  
In this case, the medical evidence of record shows that the Veteran's service-connected left ulnar neuropathy helps to render him unemployable.  Service connection for that issue was granted effective March 6, 2004.  Prior to that, the evidence fails to show that the Veteran's other service-connected disabilities rendered him unemployable.  The VA treatment records for his service-connected disabilities prior to March 6, 2004, do not show that he was unemployable due to those disabilities.  Rather, it was not until service connection for left ulnar neuropathy was granted was a VA opinion showing that the Veteran was unemployable due to service-connected disabilities provided.  Based on the evidence of record, the October 2009 rating decision awarding a TDIU shows that it was granted based on the combined effects of the Veteran's cervical spine, left ulnar neuropathy and headache disabilities. 

In sum, prior to March 6, 2004, the medical evidence does not indicate that the Veteran was unemployable due to his then service-connected disabilities of C1-C2 odontoid fracture, status post spinal fusion with traumatic arthralgia; residuals of traumatic right pneumothorax; costochondritis of sternum and bilateral ribs; right iliac crest scar and bone loss; residual of basilar skull fracture; headaches; and residual of left mid-shaft humerus fracture with traumatic arthralgia.  While the Veteran's cervical spine in addition to his headaches were opined to cause him unemployability, it was also his left ulnar neuropathy that was opined to render him unemployable.  As discussed above, the Veteran's disabilities did not combine to render him unemployable until he was granted service connection for left ulnar neuropathy on March 6, 2004.  The evidence shows that his left ulnar neuropathy along with other disabilities combine to render him unemployable.  Therefore, while the Veteran contends that the effective date for the grant of TDIU should be earlier than March 6, 2004, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.
 
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than March 6, 2004, for the award of a TDIU is denied.  See 38 U.S.C.A §5107.

		3.  Service Connection of Left Shoulder Osteoarthritis
	
The Veteran contends that he is entitled to an effective date earlier than September 2, 2009, for the grant of service connection for left shoulder osteoarthritis.

A claim seeking service connection for a broken left arm was received by the RO on September 12, 1986.  The Veteran was diagnosed with traumatic arthralgia of the left shoulder at a VA examination in December 1986.

In a March 1987 rating decision, the RO granted service connection for residuals of fracture of the left mid-shaft humerus with traumatic arthralgia and limitation of motion.

X-rays taken at a December 1989 VA examination did not show osteoarthritis.  X-rays in January 1997 also did not show osteoarthritis.  The first X-ray evidence of osteoarthritis was at a September 2, 2009, VA examination.  The examiner opined that the Veteran's degenerative arthritis was related to the in-service fracture.  

The Veteran did not actually file a claim seeking service connection for left shoulder osteoarthritis; however, the RO treated the September 2, 2009, VA examination as an inferred claim and granted service connection in an October 2009 rating decision.

Based on a review of the evidence, the Board concludes that an effective date earlier than September 2, 2009, for the grant of service connection for left shoulder osteoarthritis is not warranted.

The evidence does not show, nor does the Veteran contend, that he filed a claim seeking service connection for left shoulder osteoarthritis prior to the September 2, 2009, VA examination showing that disability.  To the extent that the Veteran previously filed a claim seeking service connection for a broken left arm, the Board concludes that the Veteran does not have an unadjudicated claim seeking service connection for osteoarthritis from 1986.  

Applicable case law on the question of unadjudicated claims is conflicting.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that where a veteran files more than one claim at a time and the rating decision acts on one claim but not another, the second claim is deemed denied, and the appeal period begins to run.  In Ingram v. Nicholson, 21 Vet. App. 232 (2007), however, the Court held that a reasonably raised claim remains pending until there is a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent claim for the same disability.  See also Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (affirming Ingram).

In determining whether the Veteran's claim had been previously adjudicated, the key question is whether sufficient notice was provided to the Veteran that would allow him to reasonably understand that he would not be awarded benefits for the disability asserted in his pending claim and thus decide for himself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); see also Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009) ("[T]he implicit denial rule is, at bottom, a notice provision.").  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.

"The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams at 961.  The 'certain circumstances' are when a reasonable person would understand from a decision that his request for benefits not explicitly addressed in the decision nevertheless implicitly was adjudicated and denied by that decision.  See Jones at 1373 (The key inquiry is 'whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim').

Four factors must be considered when determining whether a claim was implicitly denied: (1) 'The relatedness of the claims'; (2) 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied'; (3) 'the timing of the claims'; and (4) whether 'the claimant is represented.'  Cogburn at 212-214.

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.  

In this case, the Veteran's osteoarthritis was granted as a residual of the in-service fracture; as such, the Board concludes that it is related to his claim for a broken left arm.  Although the March 1987 rating decision did not explicitly refer to arthritis, neither did the Veteran's September 1986 claim.  To the extent that a claim of entitlement to service connection for arthritis was implicitly raised by the September 1986 claim, it was so raised by the Veteran's general claim of service connection for a broken left arm, encompassing residuals of the in-service fracture.  The March 1987 RO rating decision adjudicated the claim of entitlement to service connection for a broken left arm by granting service connection for residuals of fracture of the left mid-shaft humerus with traumatic arthralgia and limitation of motion.  By only granting service connection for the residuals shown on examination, the rating decision addressed a claim for other residuals not shown on examination for implicit denial doctrine purposes.

The second Cogburn factor is 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied.'  Cogburn at 212.  The Board finds that a reasonable person would have been put on notice that his September 1986 claim for a broken arm including any contemplated or implicit claim for service connection for osteoarthritis was adjudicated by the March 1987 RO rating decision granting service connection for residuals of the left arm fracture.  The Veteran was afforded a thorough VA examination in December 1986 to determine any residuals from the in-service left arm fracture and osteoarthritis was not diagnosed.  While the Veteran was diagnosed with arthralgia, such is not the same as arthritis.  There was no suggestion in the RO's adjudication to suggest to a reasonable person that the Veteran's claim for service connection for a broken left arm was still pending or that a claim for service connection for osteoarthritis had been broken out for separate adjudication.  The Board finds that March 1987 adjudication addressed the claim in such a way that a reasonable person could reasonably infer that the claim was granted as to the full array of residuals of the broken left arm that had been claimed.

The third factor is the timing of the claims.  Cogburn at 216-217.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id., at 216.

Significantly, in this case, the explicitly granted residuals of fracture of the left mid-shaft humerus claim and the potentially implicitly denied osteoarthritis claim were raised simultaneously in the September 1986 claim and adjudicated simultaneously in the March 1987 RO rating decision, and supports finding an implicit denial of an osteoarthritis claim in the March 1987 RO decision.  The third Cogburn factor, concerning timing, weighs significantly in favor of finding that the osteoarthritis claim was implicitly denied in the March 1987 RO rating decision; this third factor weighs against the Veteran's appeal in this case.

The fourth Cogburn factor is whether the claimant is represented by an attorney.  It appears that the Veteran was not represented at the time of his September 1986 claim and March 1987 adjudication.  VA is required to read filings liberally when a claimant is pro se.  Under the current state of the law, representation by counsel tends to weigh against a claimant while proceeding pro se or tends to weigh in the claimant's favor.  Cogburn at 217.

Even accounting for the Veteran being pro se in 1986 and 1987, and reading filings liberally, the Board finds that the aggregate consideration of the four Cogburn factors weigh in favor of finding that the March 1987 RO decision implicitly denied any claim of entitlement to service connection for osteoarthritis pending at that time.  Each of the other three Cogburn factors weighs strongly in favor of finding the implicit denial.  The osteoarthritis issue was strongly related to the broken arm issue explicitly granted in the March 1987 RO rating decision; the March 1987 decision alluded to the array of left arm fracture residuals in a way that it could reasonably be inferred that the prior claim, and the explicitly denied claim for osteoarthritis, were raised simultaneously to the implicitly denied osteoarthritis issue.  The Board has considered the Veteran being pro se in 1987 as a factor that weighs against finding that the March 1987 RO rating decision implicitly denied entitlement to service connection for osteoarthritis; however, after considering this factor together with the complete set of Cogburn factors, analysis of the factors together leads the Board to the determination that the osteoarthritis was implicitly denied by March 1987 RO rating decision.

Therefore, the Board concludes that any implicitly raised claim for service connection for osteoarthritis in 1986 when the Veteran sought service connection for a broken left arm was implicitly denied by the March 1987 rating decision.  As such, the Board does not have a pending unadjudicated claim seeking service connection for osteoarthritis from 1986.  

The March 1987 rating decision implicitly denying service connection for osteoarthritis was not appealed.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In reaching the conclusion that the March 1987 rating decision is final, the Board is cognizant of the holding of the Federal Circuit in Bond, 659 F.3d 1362.  No additional evidence that could be considered new and material was received after the March 1987 rating decision until September 2009 when the Veteran was diagnosed with osteoarthritis.  Although additional treatment records prior to September 2009 were obtained, they did not show osteoarthritis of the left shoulder related to the in-service injury.  While new, such evidence was not material.  The March 1987 rating decision is thus final.  

Having found that the previous rating decision is final, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than September 2, 2009, for the grant of service connection for left shoulder osteoarthritis.

After the March 1987 rating decision, an inferred claim seeking service connection for osteoarthritis was not raised until September 2, 2009.  In an October 2009 rating decision, the RO granted service connection with an effective date of September 2, 2009, the date of the inferred claim raised by the VA examination.  

The Board concludes that an effective date earlier than September 2, 2009, for the grant of service connection for left shoulder osteoarthritis is not warranted.  As discussed above, the Board finds that the March 1987 rating decision is final.  Because the March 1987 RO rating decision is final, the claim by which the Veteran was granted service connection for left shoulder osteoarthritis and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the March 1987 decision.  The evidence also shows that the date of receipt of the inferred claim was September 2, 2009, and that it is a claim reopened after final disallowance.  In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's left shoulder osteoarthritis is the presently assigned date of September 2, 2009.

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for left shoulder osteoarthritis should be earlier than September 2, 2009, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than September 2, 2009, for the grant of service connection for left shoulder osteoarthritis is denied.  See 38 U.S.C.A §5107.  

		4.  COPD

The Veteran contends that he is entitled to an effective date earlier than September 2, 2009, for the grant of service connection for COPD.

A claim seeking service connection for lung disease and collapsed lung was received by the RO on September 12, 1986.  The Veteran was diagnosed with past history of pneumothorax with no residuals pathology at a VA examination in December 1986.

In a March 1987 rating decision, the RO granted service connection for residuals of traumatic right pneumothorax.

The earliest evidence of COPD was in July 2005.  The Veteran was diagnosed with COPD at a September 2009 VA examination.  The examiner opined that it was related to his prior pneumothorax.  

The Veteran did not actually file a claim seeking service connection for COPD; however, the RO treated the September 2, 2009, VA examination as an inferred claim and granted service connection in an October 2009 rating decision.

Based on a review of the evidence, the Board concludes that an effective date earlier than September 2, 2009, for the grant of service connection for COPD is not warranted.

The evidence does not show, nor does the Veteran contend, that he filed a claim seeking service connection for COPD prior to the September 2, 2009, VA examination showing that disability.  To the extent that the Veteran previously filed a claim seeking service connection for lung disease and a collapsed lung, the Board concludes that the Veteran does not have an unadjudicated claim seeking service connection for COPD from 1986.  

In this case, as with the osteoarthritis discussed above, the implicit denial doctrine is applicable for this issue as well.  As noted above, four factors must be considered when determining whether a claim was implicitly denied: (1) 'The relatedness of the claims'; (2) 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied'; (3) 'the timing of the claims'; and (4) whether 'the claimant is represented.'  Cogburn at 212-214.

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.  

In this case, the Veteran's COPD was granted as being a residual of the right pneumothorax; as such, the Board concludes that it is related to his claim for a collapsed lung and lung disease.  While the March 1987 rating decision did not explicitly refer to COPD, the Veteran's September 1986 claim did include lung disease.  However, on examination, no lung disease was diagnosed.  The March 1987 RO rating decision adjudicated the claim of entitlement to service connection for a collapsed lung and lung disease by granting service connection for residuals of traumatic right pneumothorax.  By only granting service connection for the residuals shown on examination, the rating decision addressed a claim for other residuals not shown on examination for implicit denial doctrine purposes.

The second Cogburn factor is 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied.'  Cogburn at 212.  The Board finds that a reasonable person would have been put on notice that his September 1986 claim for a collapsed lung and lung disease, including any contemplated or implicit claim for service connection for COPD, was adjudicated by the March 1987 RO rating decision granting service connection for residuals of traumatic right pneumothorax.  The Veteran was afforded a thorough VA examination in December 1986 to determine any residuals from the in-service collapsed lung and COPD was not diagnosed.  There was no suggestion in the RO's adjudication to suggest to a reasonable person that the Veteran's claim for service connection for a collapsed lung and lung disease was still pending or that a claim for service connection for COPD had been broken out for separate adjudication.  The Board finds that March 1987 adjudication addressed the claim in such a way that a reasonable person could reasonably infer that the claim was granted as to the full array of residuals of the traumatic right pneumothorax that had been claimed.

The third factor is the timing of the claims.  Cogburn at 216-217.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id., at 216.

Significantly, in this case, the explicitly granted residuals of traumatic right pneumothorax and the potentially implicitly denied COPD claim were raised simultaneously in the September 1986 claim and adjudicated simultaneously in the March 1987 RO rating decision, and supports finding an implicit denial of a COPD claim in the March 1987 RO decision.  The third Cogburn factor, concerning timing, weighs significantly in favor of finding that the COPD claim was implicitly denied in the March 1987 RO rating decision; this third factor weighs against the Veteran's appeal in this case.

The fourth Cogburn factor is whether the claimant is represented by an attorney.  It appears that the Veteran was not represented at the time of his September 1986 claim and March 1987 adjudication.  VA is required to read filings liberally when a claimant is pro se.  Under the current state of the law, representation by counsel tends to weigh against a claimant while proceeding pro se or tends to weigh in the claimant's favor.  Cogburn at 217.

Even accounting for the Veteran being pro se in 1986 and 1987, and reading filings liberally, the Board finds that the aggregate consideration of the four Cogburn factors weigh in favor of finding that the March 1987 RO decision implicitly denied any claim of entitlement to service connection for COPD pending at that time.  Each of the other three Cogburn factors weighs strongly in favor of finding the implicit denial.  The COPD issue was strongly related to the collapsed lung issue explicitly granted in the March 1987 RO rating decision; the March 1987 decision alluded to the array of traumatic right pneumothorax residuals in a way that it could reasonably be inferred that the prior claim, and the explicitly denied claim, including for COPD, were raised simultaneously to the implicitly denied COPD issue.  The Board has considered the Veteran being pro se in 1987 as a factor that weighs against finding that the March 1987 RO rating decision implicitly denied entitlement to service connection for COPD; however, after considering this factor together with the complete set of Cogburn factors, analysis of the factors together leads the Board to the determination that the COPD was implicitly denied by the March 1987 RO rating decision.

Therefore, the Board concludes that any implicitly raised claim for service connection for COPD in 1986 when the Veteran sought service connection for a collapsed lung and lung disease was implicitly denied by the March 1987 rating decision.  As such, the Board does not have a pending unadjudicated claim seeking service connection for COPD from 1986.  

The March 1987 rating decision implicitly denying service connection for COPD was not appealed.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In reaching the conclusion that the March 1987 rating decision is final, the Board is cognizant of the holding of the Federal Circuit in Bond, 659 F.3d 1362.  No additional evidence that could be considered new and material was received after the March 1987 rating decision until September 2009 when the Veteran was diagnosed with COPD with a positive nexus opinion.  Although additional treatment records prior to September 2009 were obtained showing a diagnosis of COPD, they did not contain any medical opinion relating such disability to the Veteran's in-service pneumothorax.  While new, such evidence was not material.  The March 1987 rating decision is thus final.  

Having found that the previous rating decision is final, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than September 2, 2009, for the grant of service connection for COPD.

After the March 1987 rating decision, an inferred claim seeking service connection for COPD was not received until September 2, 2009.  In an October 2009 rating decision, the RO granted service connection with an effective date of September 2, 2009, the date of the inferred claim raised by the VA examination.  

The Board concludes that an effective date earlier than September 2, 2009, for the grant of service connection for COPD is not warranted.  As discussed above, the Board finds that the March 1987 rating decision is final.  Because the March 1987 RO rating decision is final, the claim by which the Veteran was granted service connection for COPD and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez at 539-540 (citing Bingham, 421 F. 3d 1346; Leonard at 1337; Flash at 340).

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the March 1987 decision.  The evidence also shows that the date of receipt of the inferred claim was September 2, 2009, and that it is a claim reopened after final disallowance.  In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's COPD is the presently assigned date of September 2, 2009.

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for COPD should be earlier than September 2, 2009, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than September 2, 2009, for the grant of service connection for COPD is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a bilateral leg disorder is denied.

Entitlement to a rating in excess of 30 percent for C1-2 odontoid fracture, status post spinal fusion with traumatic arthralgia is denied.

Entitlement to an initial rating of 30 percent for left ulnar neuropathy for the period from March 6, 2004, to August 28, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for left ulnar neuropathy from August 29, 2007, is denied.  

Entitlement to a rating in excess of 10 percent for residuals of right pneumothorax, to include COPD, is denied.

Entitlement to a rating in excess of 10 percent for headaches prior to September 2, 2009, is denied.

Entitlement to a rating of 30 percent for headaches for the period from September 2, 2009, to July 9, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for headaches from July 10, 2012, is denied.
Entitlement to an initial rating in excess of 10 percent for left shoulder osteoarthritis is denied.

Entitlement to an effective date earlier than March 6, 2004, for the award of a 10 percent evaluation for service-connected headaches is denied.

Entitlement to an effective date earlier than March 6, 2004, for the award of a TDIU is denied.

Entitlement to an effective date earlier than September 2, 2009, for the award of service-connection for left shoulder osteoarthritis is denied.

Entitlement to an effective date earlier than September 2, 2009, for the award of service-connection for COPD is denied.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


